Citation Nr: 0718710	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-16 382	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1953 to March 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The April 2002 rating decision 
granted service connection for bilateral hearing loss and 
assigned an initial noncompensable disability rating.  In 
March 2003, the veteran's claims folder was transferred to 
the VA RO in Montgomery, Alabama.  

The appellant had requested a hearing before a Veterans Law 
Judge at the RO (Travel Board hearing), which was scheduled 
for August 25, 2004.  Because he did not appear, this 
decision is made on the existing evidence of record.


FINDING OF FACT

For the entire appeal period, the veteran's bilateral 
audiometric test results and speech recognition scores 
correspond to numeric designations no worse than Level II in 
the right ear and Level II in the left ear; and this 
disability is not shown to present an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159 (2006).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  VA medical records, VA examination 
reports and medical opinion, and private medical evidence 
have been associated with the record.  The Board finds that 
VA has obtained, or made reasonable efforts to obtain, all 
evidence that might be relevant to the issue on appeal, and 
that VA has satisfied the duty to assist. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a March 
2006 notice letter, the veteran was provided with notice of 
the type of evidence necessary to establish a higher initial 
rating.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  The Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  No 
further VA notice is therefore required with respect to his 
initial rating claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 
(Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 (1996).

Initial Rating for Bilateral Hearing Loss

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107 (West 2002).  The veteran's entire history 
is reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.

The present appeal arises from an April 2002 rating decision, 
that granted service connection and assigned an initial 
noncompensable (0 percent) disability rating.  It follows 
that it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings, that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected bilateral hearing loss was 
initially rated at 0 percent under 38 C.F.R. §§ 4.85 and 
4.86, Diagnostic Code 6100.  A rating for hearing loss is 
determined by a mechanical application of the Rating Schedule 
to the numeric designations assigned based on audiometric 
test results.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  To evaluate the degree of disability from defective 
hearing, the Rating Schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity and 0 
percent compensation through Level XI for profound deafness 
and 100 percent compensation.  These are assigned based on a 
combination of the percent of speech discrimination (Maryland 
CNC) and the puretone threshold average, as contained in a 
series of tables within the regulations.  See 38 C.F.R. 
§§ 4.85, 4.86.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.  These averages are 
entered into a table of the Rating Schedule to determine the 
auditory acuity level of each ear, and these auditory acuity 
levels are entered into another table of the Rating Schedule 
to determine the percentage disability rating.  Id.

The criteria for evaluating exceptional patterns of hearing 
loss are addressed in 38 C.F.R. §  4.86.  These patterns are 
met when each pure tone threshold at 1000, 2000, 3000, and 
4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  See 
38 C.F.R. § 4.86 (2006).

An April 2002 rating decision granted service connection for 
the veteran's bilateral hearing loss and assigned an initial 
0 percent disability rating.  Subsequently, the veteran 
appealed for a compensable rating.  The record includes VA 
examinations of February 2002 and March 2004, VA audiological 
consultations of August 2001 and October 2003, and a private 
medical examination of January 2001.  

Results of a private medical examination of January 2001 
reveal that the veteran experienced right ear pain and 
bilateral serous otitis; however, no audiological examination 
was conducted.  A VA audiological examination of August 2001 
shows that the average pure tone thresholds, in decibels, 
were 35 for the right ear and 35 for the left ear; speech 
recognition ability was 88 percent in the right ear and 88 
percent in the left ear.  VA's August 2001 examiner found 
bilateral sensorineural hearing loss.  Under Table VI, these 
results warrant findings of hearing acuity of Level II in the 
right ear and Level II in the left ear, commensurate with a 0 
percent disability rating.  38 C.F.R. § 4.85.

Results of a February 2002 VA hearing examination show that 
the average pure tone thresholds, in decibels, were 49 for 
the right ear and 34 for the left ear; speech recognition 
ability was 100 percent in the right ear and 92 percent in 
the left ear.  The February 2002 VA physician found the 
appellant had bilateral sensorineural hearing loss.  Under 
Table VI, these results warrant findings of hearing acuity of 
Level I in the right ear and Level I in the left ear, also 
commensurate with a 0 percent disability rating.

An October 2003 VA audiologist found word recognition at 92 
percent for both ears.  However, these results are of little 
probative value as there are no reports of clinical measures 
of audiometric testing at the relevant ranges, 1000 to 4000 
Hertz.  VA's October 2003 audiologist noted a handicap of 
sensorineural loss.

Results of a VA examination of March 2004 show that the 
average pure tone thresholds, in decibels, were 60 for the 
right ear and 41 for the left ear; speech recognition ability 
was 96 percent in the right ear and 96 percent in the left 
ear.  The  March 2004 audiologist noted bilateral hearing 
loss, mixed in the right ear, and sensorineual hearing loss 
in the left ear.  Under Table VI, these results warrant 
findings of hearing acuity of Level II in the right ear and 
Level I in the left ear, commensurate with a 0 percent 
disability rating.  38 C.F.R. 4.85.

The appellant contends that his bilateral hearing loss 
warrants a higher initial disability rating than 0 percent.  
The appellant's statements are to the effect that his receipt 
of hearing aids is evidence of increased hearing loss.  It 
was noted in the February 2002 examination report that the 
appellant stated he had to turn up the stereo in order to 
hear it.

After reviewing the record and the results of the various 
hearing tests, the Board finds that the veteran's hearing 
loss does not meet the criteria for a compensable disability 
rating.  In this case the numeric designations assigned based 
on the audiometric evaluations and speech recognition scores 
produce a noncompensable disability rating under Diagnostic 
Code 6100.  Lendenmann, supra.  

Additionally, the Board has considered the application of 
38 C.F.R. § 4.86(b) [exceptional patterns of hearing 
impairment]; however, the veteran's hearing loss does not 
meet the criteria under that section. 

In reaching this determination, the Board has considered 
whether, under Fenderson, a higher initial rating for 
bilateral hearing loss might be warranted for any period of 
time during the pendency of this appeal.  Fenderson, 12 Vet. 
App. 119.  But there is no evidence that the veteran's 
hearing loss has been more severe than the extent of 
disability contemplated under the assigned 0 percent rating 
at any time during the period of this initial evaluation.

Hence, as the competent medical evidence shows that the 
criteria for a compensable rating for bilateral hearing loss 
have not been met, the veteran's claim for a compensable 
initial rating is denied.  As the preponderance of the 
evidence is against the veteran's claim for an initial 
compensable rating for bilateral hearing loss, the "benefit-
of-the-doubt" rule is not applicable, and the Board must deny 
the claims.  See 38 U.S.C.A. 
§ 5107(b).

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's bilateral hearing loss has 
resulted in frequent hospitalizations or caused marked 
interference in his employment.  Significantly, the Board 
notes that the veteran is in receipt of and currently using 
hearing aids.  Therefore, although the veteran testified that 
his hearing loss is interfering with his ability to hear the 
stereo, the evidence does not show marked interference in 
employment or hospitalizations.  The Board is therefore not 
required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b) (1) (2006).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.



____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


